     1 HUTCHISON & STEFFEN, PLLC
         Joseph R. Ganley (5643)
     2   10080 West Alta Drive, Suite 200
         Las Vegas, Nevada 89145
     3   Telephone: (702) 385-2500
         Facsimile: (702) 385-2086
     4
         jganley@hutchlegal.com
     5   Attorney for Defendant

     6 THE URBAN LAW FIRM
         Michael A. Urban (3875)
     7 Nathan A. Ring (12078)
         4270 S. Decatur Blvd., Suite A-9
     8 Las Vegas, Nevada 89103
     9 Telephone: (702) 968-8087
       Facsimile: (702) 968-8088
    10 murban@theurbanlawfirm.com
       nring@theurbanlawfirm.com
    11 Attorneys for Plaintiffs
    12                           UNITED STATES DISTRICT COURT
    13                                 DISTRICT OF NEVADA
                                                   |
    14   TRUSTEES OF THE NEVADA RESORT             |
         ASSOCIATION – INTERNATIONAL               | Case No. 2:19-cv-00654-KJD-NJK
    15   ALLIANCE OF THEATRICAL STAGE              |
         EMPLOYEES AND MOVING PICTURE              |
    16   MACHINE OPERATORS OF THE UNITED           |
    17   STATES AND CANADA, LOCAL 720,             | JOINT STIPULATION
         PENSION TRUST; et al.,                    |
    18                                             |
                           Plaintiffs,             |
    19                                             |
                -against-                          |
    20                                             |
    21   AUDIO VISUAL SERVICES GROUP, INC.         |
         a/k/a PSAV-AVHQ a/k/a PSAV PRESENATION |
    22   SERVICES,                                 |
                                                   |
    23                     Defendant.              |
                                                   |
    24
    25                  JOINT STIPULATION REGARDING AUDIO VISUAL
                  SERVICES GROUP, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
    26
    27          IT IS HEREBY stipulated by and between Plaintiffs, TRUSTEES OF THE NEVADA
    28 RESORT ASSOCIATION – INTERNATIONAL ALLIANCE OF THEATRICAL STAGE
P
                                                 1
 1 EMPLOYEES AND MOVING PICTURE MACHINE OPERATORS OF THE UNITED STATES
 2 AND CANADA, LOCAL 720, PENSION TRUST; et al. (“Plaintiffs’), and Defendant, AUDIO
 3 VISUAL SERVICES GROUP, INC. (“Defendant”), through their undersigned attorneys that to
 4
     facilitate the parties’ settlement discussions, Defendant shall have until on or before November 12,
 5
     2019 to file its responsive pleading to Plaintiffs’ Complaint in this matter.
 6
            This stipulation is entered into in good faith and not for the reason of delaying these
 7
 8 proceedings.
 9
     Dated: September 13, 2019.
10
     Respectfully Submitted,
11
12 HUTCHISON & STEFFEN, PLLC                               THE URBAN LAW FIRM

13 /s/ Joseph R. Ganley                                    /s/ Nathan Ring
     Joseph R. Ganley                                      Michael A. Urban
14 Peccole Professional Park                               Nathan A. Ring
     10080 West Alta Drive, Suite 200                      4270 S. Decatur Blvd., Suite A-9
15 Las Vegas, Nevada 89145                                 Las Vegas, Nevada 89103
16 Telephone: (702) 385-2500                               Telephone:     (702) 968-8087
   Facsimile:    (702) 385-2086                            Facsimile:     (702) 968-8088
17 jganley@hutchlegal.com                                  murban@theurbanlawfirm.com
   Attorney for Defendant                                  nring@theurbanlawfirm.com
18                                                         Attorneys for Plaintiffs
19
20
     IT IS SO ORDERED.
21
                    September 16, 2019
            Dated: ______________
22
                                                           ___________________________________
23
                                                           UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

                                                       2
